DETAILED ACTION
1.	This Office Action is responsive to claims filed for App. 17/042,396 on November 12, 2021. Claims 1-15 are pending. 

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29, 2021 has been entered.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 4 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. ( US 2015/0070337 A1 ) in view of Teranishi et al. ( US 2009/0231313 A1 ).

	Bell teaches in Claim 1:
	A system ( [0006] discloses a system and method for adjusting a display ) comprising: 
a display panel comprising an adjustable light source ( Figure 1, [0021]-[0023] discloses a display 12 with the ability to adjust a backlight level (read as an adjustable light source) ); 
a light sensor disposed [within a sensing distance of the display panel] on an opposite surface from the adjustable light source ( Figure 1, [0022] discloses an ambient light sensor 14 which is proximate to the display panel 12, as shown. As for it being on an opposite surface, [0022] discloses the light sensor 14 is disposed on a front side of the device. Respectfully, one of ordinary skill in the art knows a backlight is below a display and provides light to and through the pixels of the display. Necessarily, it is on an opposite surface to the front side of the device. As for the placement, please note the combination below ); and 
a controller to measure an intensity of light from the light sensor and to control an intensity of the adjustable light source, based, at least in part, on the intensity of the light ( [0023] discloses that based on the ambient light sensor and the conditions it detects, the brightness of the display can be adjusted, such as in color temperature. Furthermore, and in general, the backlight brightness values can be adjusted by a backlight brightness controller, as disclosed in Figure 6, [0048] ); but

Bell does not explicitly teach of the light sensor “disposed within a sensing distance of the display panel” and to emphasize on that, “facing inward toward the adjustable light source, the sensing distance being a distance suitable for the light sensor to sense light of the display panel”.

However, in the same field of endeavor, displays with sensors, Teranishi teaches of a display apparatus with light detection sensors, ( Teranishi, Figures 3A-3C, [0034] ), and uses a light control circuit to carry out luminance control by varying the transmission light amount, ( Figure 13, [0061], [0063] ). In particular, there are a plurality of divisional regions Area1 to Area4, i.e. portions, which can be individually controlled. [0037] discloses the light detection sensor can detect the light intensity of light obtained from the image display region, i.e. sensing light of the display panel. As for the arrangement, Bell teaches of the light sensor to be on the opposite of the backlight/light source and Teranishi teaches in [0038] that the arrangement is not limited and can be suitably arranged as desired, as shown in the various configurations of Figures 3A-3C. In particular, Figure 3B illustrates the sensors can be at a plurality of points in the inside of a non-image display region. Again, Bell’s backlight is on the bottom/opposite side of the sensors, which can detect light from the backlight, through the display, etc and the arrangement shows the sensors to be facing inward, i.e. sensing light inwardly coming from within the display region. In light of Teranishi’s goal to use the light sensors to detect light from the display panel as well as the configuration of Figure 3B, etc, it is clear the sensing distance is a distance suitable for 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to combine the individual area control with a plurality of light sensors, as taught by Teranishi, with the motivation that uniformity among the various areas can be achieved, ( Teranishi, [0063] ). To clarify, if the differences in luminance levels between the various areas is too high, then appropriate adjustments can be made. These differences in luminance are caused by the light coming through/from the display itself and Teranishi explicitly seeks to compensate for this, [0037]. 

	Bell and Teranishi teach in Claim 4:
	The system of claim 1, comprising a plurality of light sensors disposed in a bezel. ( Figure 1, [0022] discloses the ambient light sensor 14, along with the front camera 16 and rear camera 18 constitute a plurality of light sensors 20 provisioned on the device 10, i.e. deposed within the bezel, as shown in Figure 1. Teranishi, Figure 3B, [0038] discloses the light sensors 3 are arranged in a non-image area, i.e. a bezel )

	Bell teaches in Claim 9:
	A method ( [0006] discloses a system and method for adjusting a display ) comprising: 
calculating an expected light intensity in a region of a display panel ( Figure 6, [0032], [0044], etc, disclose an image content evaluation which can analyzed the content properties of the image to be adjusted. Notice the example of dark tones to be determined in an image (meaning region(s) of the display will have these dark tones). To clarify, the image content, which includes pixel values (intensity, grayscales, gamma, etc), is analyzed to determine the brightness impact. As noted below, this impact, along with ambient light impact, are two factors when deciding how to adjust the backlight, as noted in Figure 6 ); 
the light sensor disposed [within a sensing distance of the display panel] on an opposite surface from the adjustable light source ( Figure 1, [0022] discloses an ambient light sensor 14 which is proximate to the display panel 12, as shown. As for it being on an opposite surface, [0022] discloses the light sensor 14 is disposed on a front side of the device. Respectfully, one of ordinary skill in the art knows a backlight is below a display and provides light to and through the pixels of the display. Necessarily, it is on an opposite surface to the front side of the device. As for the placement, please note the combination below )
measuring a light intensity at a front edge of the display panel ( Figure 1, [0022] discloses an ambient light sensor 14 which is proximate to the display panel 12, as shown. [0022] also discloses the light sensor 14 is disposed on a front side of the device, for measuring light intensity on a front edge, as shown. [0023], [0046] discloses that if certain thresholds are met for the ambient light levels, then this factors into the backlight adjustment process, as noted in Figure 6 ); but

Bell does not explicitly teach of calculating “via a light sensor”, the expected light intensity, this process being done because of “the light sensor disposed within a sensing distance of the display panel on an opposite surface from the adjustable light source and facing inward toward the adjustable light source”. Furthermore, specifics are not taught, such as “adjusting a first portion 

Bell does indeed teach of adjusting the light source in light of the measured light intensity ( Figure 6, [0048] discloses that in light of the above factors, a target brightness is determined and may be provided to an associated backlight brightness controller to drive a backlight brightness that will cause the display brightness to meet the adjusted target ) but Bell is silent as adjusting only a portion while leaving another/second portion unadjusted.

However, zoned backlight dimming is well known in the art. To emphasize, in the same field of endeavor, Teranishi teaches of examples of arrangement of light detection sensors, ( Teranishi, Figures 3A-3C, [0034] ), and uses a light control circuit to carry out luminance control by varying the transmission light amount, ( Figure 13, [0061], [0063] ). In particular, there are a plurality of divisional regions Area1 to Area4 which can be individually controlled. [0037] discloses the light detection sensor can detect the light intensity of light obtained from the image display region, i.e. sensing light of the display panel. As for the arrangement, Bell teaches of the light sensor to be on the opposite of the backlight/light source and Teranishi teaches in [0038] that the arrangement is not limited and can be suitably arranged as desired, as shown in the various configurations of Figures 3A-3C. In particular, Figure 3B illustrates the sensors can be at a plurality of points in the inside of a non-image display region. Again, Bell’s backlight is on the bottom/opposite side of the sensors, which can detect light from the backlight, through the display, etc and the arrangement shows the sensors to be facing inward, i.e. sensing light inwardly coming from within the display region. In light of Teranishi’s goal to use the light 

Using the light sensor, the luminance value for each region is measured and then compared to each other. If the difference exceeds a threshold (is not uniform among the regions), then a change to an individual region is made as needed. To clarify, only one area (or areas) may need adjustment while another area (or areas) are not adjusted, i.e. individual control and note the aspect of changing the value of display data to the pixels belonging to only one divisional region. To clarify, Bell teaches of backlight control and Teranishi teaches of individual region control, which can be applied to the backlight of Teranishi. Furthermore, zoned backlight control is well known in the art in general. 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to combine the individual area control, as taught by Teranishi, with the motivation that uniformity among the various areas can be achieved, ( Teranishi, [0063] ). To clarify, if the differences in luminance levels between the various areas is too high, then appropriate adjustments can be made. Furthermore, if the differences in luminance levels between the various areas is too high, then appropriate adjustments can be made. These differences in luminance are caused by the light coming through/from the display itself and Teranishi explicitly seeks to compensate for this, [0037].

	Bell teaches in Claim 10:
( [0032] discloses the content properties may include the pixel values of the image, encoded as RGB values )

	Bell teaches in Claim 11:
	The method of claim 9, comprising: measuring an ambient light intensity; and adjusting the light source based, at least in part, on the ambient light intensity. ( Figure 6, [0045] discloses measuring the ambient brightness and this is a factor (at least in part) in adjusting the backlight brightness )

	Bell teaches in Claim 12:
	The method of claim 9, wherein adjusting the light source comprises cycling through a pattern of light intensity across a plurality of light emitting diodes in an array. ( Figure 6, [0047] discloses a brightening or dimming pattern appropriate to the increase or decrease of ambient levels. This is applied to the backlight, as shown in Figures 8 and 9 )

	Bell teaches in Claim 13:
	A non-transitory, machine readable medium comprising instructions to direct a processor to ( [0085] discloses computer-readable storage media configured to hold instructions executable by the logic subsystem (read as a processor) ): 
measure a light intensity at a front edge of a display panel; measure an ambient light intensity ( Figure 1, [0022] discloses an ambient light sensor 14 which is proximate to the display panel 12, as shown. [0022] also discloses the light sensor 14 is disposed on a front side of the device, for measuring light intensity on a front edge, as shown. To clarify, being on the front allows for it to measure not just the front edge, but all ambient light on the front side[0023], [0046] discloses that if certain thresholds are met for the ambient light levels, then this factors into the backlight adjustment process, as noted in Figure 6 ); 
the light sensor disposed [within a sensing distance of the display panel] on an opposite surface from the adjustable light source ( Figure 1, [0022] discloses an ambient light sensor 14 which is proximate to the display panel 12, as shown. As for it being on an opposite surface, [0022] discloses the light sensor 14 is disposed on a front side of the device. Respectfully, one of ordinary skill in the art knows a backlight is below a display and provides light to and through the pixels of the display. Necessarily, it is on an opposite surface to the front side of the device. As for the placement, please note the combination below )
calculate an expected light intensity for the display panel from a display panel operator ( Figure 6, [0032], [0044], etc, disclose an image content evaluation (read as a display panel operator, as it is some kind of process/operation) which can analyzed the content properties of the image to be adjusted. Notice the example of dark tones to be determined in an image (meaning region(s) of the display will have these dark tones). To clarify, the image content, which includes pixel values (intensity, grayscales, gamma, etc), is analyzed to determine the brightness impact. As noted above, this impact, along with ambient light impact, are two factors when deciding how to adjust the backlight, as noted in Figure 6 ); but

Bell does not explicitly teach to measure, “via a light sensor” a light intensity at a front edge of the display panel, the light sensor disposed within a sensing distance of the display panel on an opposite surface from the adjustable light source and facing inward towards the adjustable light 

Bell does indeed teach of adjusting the light source in light of the measured light intensity ( Figure 6, [0048] discloses that in light of the above factors, a target brightness is determined and may be provided to an associated backlight brightness controller to drive a backlight brightness that will cause the display brightness to meet the adjusted target ) but Bell is silent as adjusting only a portion while leaving another/second portion unadjusted.

However, zoned backlight dimming is well known in the art. To emphasize, in the same field of endeavor, Teranishi teaches of examples of arrangement of light detection sensors, ( Teranishi, Figures 3A-3C, [0034] ), and uses a light control circuit to carry out luminance control by varying the transmission light amount, ( Figure 13, [0061], [0063] ). In particular, there are a plurality of divisional regions Area1 to Area4 which can be individually controlled. [0037] discloses the light detection sensor can detect the light intensity of light obtained from the image display region, i.e. sensing light of the display panel. As for the arrangement, Bell teaches of the light sensor to be on the opposite of the backlight/light source and Teranishi teaches in [0038] that the arrangement is not limited and can be suitably arranged as desired, as shown in the various configurations of Figures 3A-3C. In particular, Figure 3B illustrates the sensors can be at a plurality of points in the inside of a non-image display region. Again, Bell’s backlight is on the bottom/opposite side of the sensors, which can detect light from the backlight, through the display, etc and the arrangement shows the sensors to be facing inward, i.e. sensing light 

Using the light sensor, the luminance value for each region is measured and then compared to each other. If the difference exceeds a threshold (is not uniform among the regions), then a change to an individual region is made as needed. To clarify, only one area (or areas) may need adjustment while another area (or areas) are not adjusted, i.e. individual control and note the aspect of changing the value of display data to the pixels belonging to only one divisional region. To clarify, Bell teaches of backlight control and Teranishi teaches of individual region control, which can be applied to the backlight of Teranishi. Furthermore, zoned backlight control is well known in the art in general. 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to combine the individual area control, as taught by Teranishi, with the motivation that uniformity among the various areas can be achieved, ( Teranishi, [0063] ). To clarify, if the differences in luminance levels between the various areas is too high, then appropriate adjustments can be made. Furthermore, if the differences in luminance levels between the various areas is too high, then appropriate adjustments can be made. These differences in luminance are caused by the light coming through/from the display itself and Teranishi explicitly seeks to compensate for this, [0037].

	Bell teaches in Claim 14:
( [0085] discloses the instructions which are stored and [0048] discloses the step of adjustment. Clearly, there is an instruction for this step as well )

	Bell teaches in Claim 15:
	The non-transitory, machine readable medium of claim 13 comprising instructions to direct the processor to determine the expect light intensity based, at least in part, on values for pixels in a region of the display panel. ( [0032] discloses the content properties may include the pixel values of the image, encoded as RGB values )

7.	Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al.
( US 2015/0070337 A1 ) and Teranishi et al. ( US 2009/0231313 A1 ), as applied to Claim 1, further in view of Toksvig et al. ( US 2013/0314448 A1 ).

As per Claim 2:
	Bell does not explicitly teach “wherein the adjustable light source comprises a light emitting diode (LED).”

However, in the same field of endeavor, displays with adjustable backlight aspects, Toksvig teaches of the construction specifics of the backlight, ( Toksvig, [0010] ). In particular, backlighting components 103 may comprise any suitable light source, such as light-emitting 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the LED-based backlight, as taught by Toksvig, with/part of Bell’s backlight, with the motivation that this type of light source array is well known in the art and LEDs are efficient light sources, ( Toksvig, [0010] ).

	Toksvig teaches in Claim 3:
	The system of claim 2, comprising a plurality of LEDs disposed in an array across a panel disposed on an opposite surface of the display panel from the light sensor. ( Figure 1, [0010] discloses an array of LEDs on the bottom side of the display, as a backlight normally is situated. As taught by Bell, the light sensor is on the front side, i.e. opposite to the backlight )

	As per Claim 5:
	Bell does not explicitly teach “wherein the adjustable light source comprises a fluorescent tube.”

However, in the same field of endeavor, displays with adjustable backlight aspects, Toksvig teaches of the construction specifics of the backlight, ( Toksvig, [0010] ). In particular, backlighting components 103 may comprise any suitable light source, such as light-emitting diodes (LEDs), a cold cathode fluorescent (read as a fluorescent tube given one of ordinary 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the fluorescent tube-based backlight, as taught by Toksvig, with/part of Bell’s backlight, with the motivation that this type of light source array is well known in the art and the tubes/lamps can provide a wide range of lighting given its construction aspects.

8.	Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al.
( US 2015/0070337 A1 ) and Teranishi et al. ( US 2009/0231313 A1 ), as applied to Claim 1, further in view of Cho et al. ( US 2014/0285477 A1 ).

	As per Claim 6:
	Bell may not explicitly teach “wherein the light sensor comprises a phototransistor, a photodiode, a photoresistor, or any combinations thereof.”

 Initially, examiner would like to note that [0022] discloses the ambient light sensor 14 is typically a small group of photodetectors. Respectfully, one of ordinary skill in the art realizes that this photodetector is/can be inclusive of the claimed possibilities.



Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the photodiode as part of the light sensor, as taught by Cho, with the motivation that it is well known and that Bell already teaches of using photodetectors in general; the exact type of detector is a simple substitution given the numerous, well known possibilities. 

	As per Claim 7:
	Bell does not explicitly teach “where the controller comprises a pulse width modulation drive.”

However, pulse width modulation/PWM is well known in the art of backlight driving. To emphasize, in the same field of endeavor, displays with backlight aspects, Cho teaches of a backlight controller 325 which can output a voltage for adjusting the brightness of the backlight 326, ( Cho, [0235] ). Such as basis for the change in voltage can be based on sensor measurements, as disclosed in Figure 1B, [0068], namely a light module/light sensor. In particular, the backlight is adjusted by a PWM duty signal, which is a well known way to control a backlight.

.

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bell et al.
( US 2015/0070337 A1 ) and Teranishi et al. ( US 2009/0231313 A1 ), as applied to Claim 1, further in view of Zhao et al. ( US 2013/0271704 A1 ).

As per Claim 8:
	Bell does not explicitly teach “wherein the display panel comprises a thin film transistor panel disposed between two polarization filters, wherein the polarization filters are disposed at a 90 degree orientation to each other.”

However, in the same field of endeavor, displays with backlight aspects, Zhao teaches of a TFT substrate 4, ( Zhao, Figure 3, [0025] ). Furthermore, as shown, this is disposed between a lower polarized filter 44 and an upper polarized filter 25, ( [0023]-[0025] ). [0010], [0012], etc, disclose these two are/angles are perpendicular to each other (read as disposed at a 90 degree orientation to each other).

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the polarization filters, as taught by Zhao, with the motivation that by using these filters in this layout, no rotation effect will be created, upgrading build quality of the sealant while not compromising display effects, ( Zhao, [0016] ).

Response to Arguments
10.	Applicant’s arguments considered, but are respectfully moot in view of new grounds of rejection(s).
	Please note the removal of the Hugo reference and the reliance on Teranishi to teach of the new claim amendments. As a result, Applicant’s arguments are moot at this time as the position of the light sensors being able to sense the display panel is taught by Teranishi, not Bell or Hugo.

Conclusion
11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621